Exhibit 10.29

Executive Officer Compensation Information

The following table sets forth the annual base salaries for 2011 and 2012 for
the executive officers of Seattle Genetics, Inc. (the “Company”). The table
below also sets forth the bonuses awarded to the Company’s executive officers
for the 2011 fiscal year under the Company’s 2011 Senior Executive Annual Bonus
Plan. The 2012 target bonuses (based on a percentage of base salary) for the
Company’s executive officers under the Company’s 2012 Senior Executive Annual
Bonus Plan are also set forth in the table below.

 

Name and Title

   2011 Base Salary      2011 Bonus      2012
Base Salary     2012 Target Bonus
Percentage  

Clay B. Siegall, Ph.D.

   $ 660,000       $ 554,400       $ 700,000        75 % 

President & Chief Executive Officer

          

Todd E. Simpson

   $ 347,450       $ 183,454       $ 371,350        45 % 

Chief Financial Officer

          

Eric L. Dobmeier

   $ 423,000       $ 231,804       $ 442,050        50 % 

Chief Operating Officer

          

Thomas C. Reynolds

   $ 412,250       $ 227,562       $ 432,900        45 % 

Chief Medical Officer

          

Morris Rosenberg

   $ 339,350       $ 156,780       $ 352,950        40 % 

Executive Vice President, Development

          

Vaughn Himes

   $ 328,150       $ 153,902       $ 342,950        40 % 

Executive Vice President, Technical Operations

          

Bruce Seeley(1)

   $ 341,000       $ 140,833         N/A (1)      N/A (1) 

Executive Vice President, Commercial

          

 

(1) 

Mr. Seeley’s employment with the Company will terminate on March 1, 2012 (the
“Termination Date”) pursuant to a Severance and Release Agreement, made
effective as of February 23, 2012, between the Company and Mr. Seeley (the
“Agreement”). Pursuant to the Agreement, Mr. Seeley will receive a lump sum
payment equal to twelve (12) months of his current base salary (which is
currently $347,850) plus a cash bonus for 2012 equal to 35% of his current base
salary pro-rated for the length of his employment during 2012. In addition, the
vesting of Mr. Seeley’s equity awards to purchase shares of the Company’s common
stock will accelerate as if Mr. Seeley’s employment had continued for a period
of twelve (12) months from the Termination Date. The Company will also pay COBRA
benefits through March 1, 2013 for Mr. Seeley.



--------------------------------------------------------------------------------

Director Compensation Information

The following table sets forth the compensation components for non-employee
members of the Company’s Board of Directors for 2011 and 2012, including equity
awards.

Compensation Element

 

General Board Service – Cash Retainer

   $ 40,000   

General Board Service – Equity

  

Initial Grant – Number of Shares

     25,000   

Annual Grant – Number of Shares

     17,500   

Chair Service – Annual Retainer

  

Lead Director

   $ 12,000   

Audit

   $ 20,000   

Compensation

   $ 12,000   

Nominating & Governance

   $ 5,000   

Committee Member Service – Annual Retainer

  

Audit

   $ 10,000   

Compensation

   $ 6,000   

Nominating & Governance

   $ 3,000   